Citation Nr: 0501348	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  01-08 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
lower extremities, to include as due to exposure to 
herbicides.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1968 to September 
1970.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a December 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a Board hearing at the RO in 
October 2002.  This case was previously before the Board and 
was remanded in June 2003.


FINDING OF FACT

Peripheral neuropathy of the lower extremities was not 
manifested during the veteran's active duty service or for 
many years thereafter, nor is peripheral neuropathy of the 
lower extremities otherwise related to the veteran's active 
duty service, including exposure to herbicides.


CONCLUSION OF LAW

Peripheral neuropathy of the lower extremities was not 
incurred in or aggravated by the veteran's active duty 
service, nor may it be presumed to be incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 1110, 1116, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, by way of a December 2000 rating decision, the RO 
denied the veteran's claims.  Thereafter, the RO did furnish 
VCAA notice to the veteran in March 2003, March 2004 and May 
2004.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adverse RO decision, it can be 
argued that the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

VA has fulfilled its duty to notify the appellant in this 
case.  In letters dated in March 2003, May 2003 and May 2004, 
as well as the March 2001 statement of the case and the 
September 2004 supplemental statement of the case, the RO 
informed the appellant of the applicable laws and 
regulations, including applicable provisions of the VCAA, the 
evidence needed to substantiate the claim, and which party 
was responsible for obtaining the evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  In the March 2003 
letter, VA informed the appellant that it would obtain the 
available records in the custody of federal departments and 
agencies and request medical records from identified private 
health care providers.  The letter also advised the appellant 
to submit any relevant evidence in his possession.  The Board 
finds that these documents, when taken together, fulfilled 
VA's duty to notify, including the duty to notify the veteran 
to submit any pertinent evidence in his possession, and that 
any defect in the timing of such notice constitutes harmless 
error.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made numerous attempts 
to assist the appellant in obtaining the evidence necessary 
to substantiate his claims, including obtaining medical 
records identified by the appellant.  The record includes 
service medical records, and private medical records.  The 
appellant has not indicated that any additional pertinent 
evidence exists, and there is no indication that any such 
evidence exists.  As such, there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The Board acknowledges that the 
veteran has not been afforded a VA examination.  However, the 
veteran's service medical records contain no evidence of 
peripheral neuropathy and the veteran's post-service medical 
records contain no evidence of peripheral neuropathy until 
August 2000, more than 25 years after discharge from service.  
Under the circumstances, the Board believes that a VA 
examination would be purely speculative.  The Board finds 
that the record as it stands contains adequate medical 
evidence to adjudicate the claim.  Thus, the requirements of 
38 C.F.R. § 3.159(c)(4) have been met.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The issue is now ready 
to be considered on the merits.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§ 1110, 1131.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran contends that he suffers from peripheral 
neuropathy of the lower extremities as a result of Agent 
Orange exposure during his Vietnam service.  Under 38 
U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e), as to 
veteran's who served in Vietnam during a certain time period, 
certain diseases may be presumed to have resulted from 
exposure to certain herbicide agents such as Agent Orange.  

For purposes of this decision, the Board notes that the list 
of diseases associated with exposure to certain herbicide 
agents includes acute and subacute peripheral neuropathy.  
The diseases listed shall have become manifest to a degree of 
10 percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6); see also Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 
(2001).  The Board notes at this point that the regulations 
state "for purposes of this section only, the term acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset."  38 C.F.R. § 3.309(e), Note 2.  Finally, the 
Board notes that the veteran did serve in Vietnam during the 
appropriate time period and it is therefore presumed that he 
was exposed to herbicide agents.  38 C.F.R. 
§ 3.307(a)(6)(iii).

At this point, the Board also acknowledges that in Combee v. 
Brown, the United States Court of Appeals for the Federal 
Circuit held that when a veteran is found not to be entitled 
to a regulatory presumption of service connection for a given 
disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed. Cir. 1994), reversing in part Combee v. Principi, 4 
Vet. App. 78 (1993).  

On entrance examination in September 1968, the veteran 
reported that he had had cramps in his legs; his lower 
extremities and neurological system were clinically evaluated 
as normal at that time.  Subsequent service medical records 
do not document any pertinent complaints or findings, and the 
veteran's lower extremities and neurological system were 
again clinically evaluated as normal at the time of discharge 
examination in September 1970. 

Private medical records included in the claims file do show 
current peripheral neuropathy.  In this regard, the Board 
noted one item of evidence, a September 2000 letter from 
Allen O. Smith, M.D., which shows a diagnosis of peripheral 
neuropathy, cause uncertain. 

The medical evidence of record does not demonstrate that the 
veteran suffers from acute or subacute peripheral neuropathy, 
as his earliest manifestations of peripheral neuropathy were 
more than 25 years after discharge from active duty service.  
Even assuming for the sake of argument that the veteran's 
current disability was acute or subacute peripheral 
neuropathy as opposed to peripheral neuropathy, there is no 
evidence of record to show that the veteran's disease became 
manifest within the one year presumptive period following his 
last exposure to herbicides in Vietnam.  Additionally, with 
no evidence of peripheral neuropathy in service or for more 
than 25 years after discharge from service and no medical 
evidence of record suggesting a link between the veteran's 
current disease and his active duty service, to include 
exposure to herbicides, there is no basis for awarding 
service connection for peripheral neuropathy.

The Board sympathizes with the veteran, recognizes his combat 
service in Vietnam, concedes his exposure to herbicides as a 
part of such service, and understands fully his contentions.  
Nevertheless, after review of the medical evidence currently 
of record, the Board is led to the conclusion that there is 
not such a state of equipoise of the positive evidence with 
the negative evidence to permit a favorable determination in 
this case.  38 U.S.C.A. § 5107(b).  The weight of the 
evidence is against the veteran's claim.  


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


